        Case 8-18-08104-ast                Doc 20        Filed 01/28/19          Entered 01/30/19 10:44:41




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------x
 In re:                                                               :   Chapter 11
                                                                      :
 ORION HEALTHCORP, INC.                                               :   Case No. 18-71748 (AST)
 CONSTELLATION HEALTHCARE TECHNOLOGIES, INC. :                            Case No. 18-71749 (AST)
 NEMS ACQUISITION, LLC                                                :   Case No. 18-71750 (AST)
                                                                      :
 NORTHEAST MEDICAL SOLUTIONS, LLC                                         Case No. 18-71751 (AST)
                                                                      :
 NEMS WEST VIRGINIA, LLC                                              :   Case No. 18-71752 (AST)
 PHYSICIANS PRACTICE PLUS, LLC                                        :   Case No. 18-71753 (AST)
 PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                               :   Case No. 18-71754 (AST)
 MEDICAL BILLING SERVICES, INC.                                       :   Case No. 18-71755 (AST)
 RAND MEDICAL BILLING, INC.                                           :   Case No. 18-71756 (AST)
 RMI PHYSICIAN SERVICES CORPORATION                                   :   Case No. 18-71757 (AST)
                                                                      :
 WESTERN SKIES PRACTICE MANAGEMENT, INC.                              :   Case No. 18-71758 (AST)
 INTEGRATED PHYSICIAN SOLUTIONS, INC.                                 :   Case No. 18-71759 (AST)
 NYNM ACQUISITION, LLC                                                :   Case No. 18-71760 (AST)
 NORTHSTAR FHA, LLC                                                   :   Case No. 18-71761 (AST)
 NORTHSTAR FIRST HEALTH, LLC                                          :   Case No. 18-71762 (AST)
 VACHETTE BUSINESS SERVICES, LTD.                                     :   Case No. 18-71763 (AST)
                                                                      :
 MDRX MEDICAL BILLING, LLC                                                Case No. 18-71764 (AST)
                                                                      :
 VEGA MEDICAL PROFESSIONALS, LLC                                      :   Case No. 18-71765 (AST)
 ALLEGIANCE CONSULTING ASSOCIATES, LLC                                :   Case No. 18-71766 (AST)
 ALLEGIANCE BILLING & CONSULTING, LLC                                 :   Case No. 18-71767 (AST)
 PHOENIX HEALTH, LLC                                                  :   Case No. 18-71789 (AST)
 NEW YORK NETWORK MANAGEMENT, L.L.C.                                  :   Case No. 18-74545 (AST)
                                                                      :
                                       Debtors.                       :   (Jointly Administered)
----------------------------------------------------------------------x

                                                                     :
ORION HEALTHCORP, INC., et al.                                       : Adv. Pro. No. 18-08104 (AST)
                                                                     :
                                                                     :
                                      Plaintiffs,
                                                                     :
          v.
                                                                     :
ROBINSON BROG LEINWAND GREENE GENOVESE                               :
 & GLUCK, P.C., A. MITCHELL GREENE, and ADAM                         :
GREENE,                                                              :
                                                                     :
                                      Defendants.                    :
---------------------------------------------------------------------x

                           ORDER REFERRING MATTER TO MEDIATION
      Case 8-18-08104-ast         Doc 20     Filed 01/28/19       Entered 01/30/19 10:44:41




       The parties have agreed and the Court has determined to refer to mediation the above-

captioned adversary proceeding (the “Adversary Proceeding”) between Plaintiffs Orion

HealthCorp, Inc. and its affiliated debtors and debtors-in-possession (collectively, the “Debtors”),

and Defendants Robinson Brog Leinwand Greene Genovese & Gluck, P.C., A. Mitchell Greene,

and Adam Greene (collectively, “Robinson Brog”).             The Debtors and Robinson Brog are

collectively referred to herein as the “Mediation Parties.” The purpose of the mediation is to

attempt to resolve the disputes by and between the Mediation Parties relative or related to the

Adversary Proceeding or the transactions described in the Complaint filed in the Adversary

Proceeding. It is, therefore,

       ORDERED, that pursuant to E.D.N.Y. LBR 9019-1, all disputes by and between the

Mediation Parties relative or related to the Adversary Proceeding or the transactions described in

the Complaint filed in the Adversary Proceeding are hereby referred to non-binding mediation (the

“Mediation”); and it is further

       ORDERED, that Jed D. Melnick, Esq., of JAMS, is hereby designated as mediator (the

“Mediator”); and it is further

       ORDERED, that the fees and costs of the Mediator shall be shared equally among the

Mediation Parties, with the Debtors bearing one-half of the total fees and costs, and Robinson Brog

bearing one-half of the total fees and costs; and it is further

       ORDERED, that the Debtors are authorized to pay their one-half share of any retainer

agreed to be advanced to the Mediator. The Debtors’ remaining share of the fees due the Mediator

shall be paid upon motion by notice of presentment filed pursuant to E.D.N.Y. LBR 2002-1 and

served upon the Mediation Parties, all parties who have requested notice of pleadings filed in the

main bankruptcy case of the Debtors, and the United States Trustee; and it is further



                                                   2
      Case 8-18-08104-ast         Doc 20     Filed 01/28/19     Entered 01/30/19 10:44:41




         ORDERED, that the status conference scheduled for February 5, 2019 is cancelled; and
it is further

          ORDERED, that the Mediation shall commence on February 6, 2019; and it is further

          ORDERED, that by February 28, 2019, the Mediation Parties shall file a status letter as to

whether the Mediation resulted in a settlement and contemporaneously email the letter to Judge

Trust’s Chambers at ast_hearings@nyeb.uscourts.gov; and it is further

          ORDERED, that notwithstanding any provision of this Order, the Mediation Parties shall

comply with all deadlines contained in this Court’s Orders entered in the Adversary Proceeding

and shall appear at all scheduled hearings and conferences; and it is further

          ORDERED, that any proposed mediated resolution of the disputes by and between the

Mediation Parties relative or related to the Adversary Proceeding or the transactions described in

the Complaint filed in the Adversary Proceeding shall be subject to approval by the Bankruptcy

Court, and it is further

          ORDERED, that the mediation process, and any documents exchanged in connection

therewith and communications incident to it, shall be treated as a compromise or offer to

compromise for the purposes of the Federal Rules of Evidence (including, without limitation, Rule

408 of the Federal Rules of Evidence), and any state rules of evidence that may apply and nothing

that occurs incident to the mediation process (including, without limitation, communications from

or to either side’s opponent or the Mediator) shall be offered as evidence in the pending or any

subsequent proceeding for any reason or purpose, provided, however, that information otherwise

discoverable or admissible in evidence shall not be immunized from discovery or inadmissible in

evidence because it was disclosed in the Mediation.           Under those limited circumstances,

the Mediation Parties may develop such information in the ordinary course of discovery; and it is

further


                                                  3
      Case 8-18-08104-ast       Doc 20      Filed 01/28/19   Entered 01/30/19 10:44:41




        ORDERED, that the Mediation Parties will not attempt to compel the Mediator’s

testimony or any testimony of JAMS or JAMS’ employees related to the Mediation in any pending

or future proceeding. The Mediation Parties will not seek discovery, whether by testimony,

document production or otherwise, from the Mediator as a witness, expert or in any capacity, or

from JAMS, or any JAMS employee related to the Mediation; and it is further

        ORDERED, that to the extent the procedures for the Mediation are not set forth herein or

otherwise agreed to by the Mediator and the Mediation Parties, the Mediation shall be governed

by E.D.N.Y. LBR 9019-1; and it is further

        ORDERED, that the Clerk of the Court shall serve a copy of this Order upon the Mediation

Parties by electronic filing.

AGREED TO:

DLA Piper LLP (US)

/s/ Thomas R. Califano
Thomas R. Califano, Esq.

Counsel to the Debtors and Debtors in Possession

L'Abbate, Balkan, Colavita & Contini, L.L.P.

/s/ Marian Rice
Marian Rice, Esq.

Counsel to Robinson Brog Leinwand Greene Genovese & Gluck, P.C.,
A. Mitchell Greene and Adam Greene

SO ORDERED:




                                                             ____________________________
 Dated: January 28, 2019                                              Alan S. Trust
        Central Islip, New York                              United States Bankruptcy Judge

                                                4
